Citation Nr: 1205398	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  11-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a heart disorder, to include as secondary to a lung disorder.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to a lung disorder.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from September 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The appeal is remanded to the RO.


REMAND

In August 2008, the Veteran submitted claims of entitlement to service connection for a lung disorder and a heart disorder, to include as secondary to a lung disorder.  In July 2009, the Veteran submitted a claim of entitlement to service connection for a sleep disorder, to include as secondary to a lung disorder.  Each of these three claims was denied in a February 2010 rating decision.  Thereafter, the Veteran perfected an appeal.  The claims were then certified to the Board for appellate review.

In January 2012, the Veteran submitted an opinion from J.W.W., M.D., without a contemporaneous waiver of RO review.  38 C.F.R. § 20.1304 (2011).  As such, the Board finds that a remand is required in order for the RO to readjudicate the Veteran's claims, to include consideration of the pertinent evidence submitted since the January 2011 supplemental statement of the case.

Additionally, in April 2010, the Veteran's lawyer requested a copy of the claims file for review.  The RO acknowledged receipt of the lawyer's request and provided him a copy of the Veteran's claim file that month.  In October 2010, the RO sent the Veteran's lawyer a letter in response to a request for information.  It is unclear from the record as to the nature and timing of the lawyer's request.  It is also unclear what information was provided to the lawyer by the RO on this occasion.  In conjunction with the Veteran's February 2011 substantive appeal, the Veteran's lawyer requested an updated copy of the Veteran's claims file, to include all the evidence of record submitted and/or received on and after April 2009.  While in remand status, the Board finds that the RO must provide the Veteran and his lawyer a copy of the claims file pursuant the February 2011 request.

Further, according to a May 2001 private treatment report, the Veteran stated that he was involved in a 1984 airplane accident, during which he was "consumed by smoke."  Significantly, the Veteran also denied any previous history of asthma or any kind of breathing problems prior to the 1984 airplane accident.  As a result of this accident, the Veteran stated that he was hospitalized for several days, intubated, and mechanically ventilated at a burn unit in Seattle, Washington.  Based on a longitudinal review of the Veteran's claims file, it did not appear to the Board that any efforts were undertaken to obtain the Veteran's treatment records associated with the 1984 airplane accident.  As such, the Board finds that a remand is warranted in order to provide the Veteran an opportunity to submit or identify any such records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he submit or identify relevant evidence in support of his claims that has not already been associated with the claims file.  Specifically, the RO must request the Veteran to submit or identify evidence associated with the 1984 airplane accident, including treatment and hospitalization reports.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.  If, after making reasonable efforts to obtain this information, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his lawyer must then be given an opportunity to respond.

2.  The RO must then provide the Veteran and his lawyer a copy of the Veteran's claims file pursuant to the lawyer's February 2011 request.

3.  Once the above actions have been completed, the RO must readjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the Veteran's claims file since the January 2011 supplemental statement of the case, including Dr. J.W.W.'s January 2012 opinion.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his lawyer.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

